     Case 18-06007 Document 50 Filed in TXSB on 10/06/19 Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                               ENTERED
                                                                                             10/04/2019
IN RE:                        §
ANTHONY PIGGUE                §                      CASE NO. 18-32456
     DEBTOR.                  §                      (Chapter 7)
                              §
ANTHONY PIGGUE                §
     Plaintiff,               §
                              §
v.                            §                      ADVERSARY NO. 18-06007
                              §
KARON G. BARBEE, RECEIVER     §
     Defendant.               §
CHRISTOPHER M. MURRAY, IN HIS §
CAPACITY AS CHAPTER 7 TRUSTEE §
     Plaintiff,               §
                              §
v.                            §                      ADVERSARY NO. 18-06007
                              §
KARON G. BARBEE, RECEIVER     §
     Defendant.               §

                      ORDER GRANTING MOTION FOR MEDIATION
                                          'RFNHW1R
        By agreement of the Parties, it is ORDERED that the Honorable Judge Eduardo V.
Rodriguez is appointed to serve as mediator in the above-referenced matters and is vested in that
capacity with all immunities applicable to a United States Bankruptcy Judge in performance of the
Judge’s official duties.


ZZZZSigned: October 04, 2019

                                                   ____________________________________
                                                   DAVID R. JONES
                                                   UNITED STATES BANKRUPTCY JUDGE




                                               1
                     Case 18-06007 Document 50 Filed in TXSB on 10/06/19 Page 2 of 2
                                               United States Bankruptcy Court
                                                Southern District of Texas
Piggue,
              Plaintiff                                                                           Adv. Proc. No. 18-06007-drj
Barbee,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0541-6                  User: VrianaPor                    Page 1 of 1                          Date Rcvd: Oct 04, 2019
                                      Form ID: pdf111                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2019.
pla            +Anthony Piggue,   17402 West Blooming Rose Ct,   Cypress, TX 77429-6725
3pd            +Christopher R Murray,   c/o Erin E. Jones PC,   Attn: Erin E. Jones,    6363 Woodway Suite 300,
                 Houston, Tx 77057-1714
3pp            +Karon Barbee,   14101 Hwy 290 W., Bldg 400-C,   Austin, TX 78737-9376

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
tr*              +Christopher R Murray,   c/o Erin E. Jones PC,   Attn: Erin E. Jones,                        6363 Woodway Suite 300,
                   Houston, Tx 77057-1714
dft*             +Karon Barbee,   14101 Hwy 290 W., Bldg 400-C,   Austin, TX 78737-9376
                                                                                                                    TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2019 at the address(es) listed below:
              Erin E Jones   on behalf of 3rd Pty Defendant Christopher R Murray erin@jmbllp.com,
               jessica@jmbllp.com
              Erin E Jones   on behalf of Trustee Christopher R Murray erin@jmbllp.com, jessica@jmbllp.com
              Frank Bonner Lyon    on behalf of Defendant Karon Barbee frank@franklyon.com, chris@franklyon.com
              Frank Bonner Lyon    on behalf of 3rd Party Plaintiff Karon Barbee frank@franklyon.com,
               chris@franklyon.com
              Miriam Goott    on behalf of Defendant Karon Barbee mgoott@walkerandpatterson.com,
               jjp@walkerandpatterson.com;mwalker@walkerandpatterson.com;wandp.ecf@gmail.com
              Miriam Goott    on behalf of Plaintiff Anthony Piggue mgoott@walkerandpatterson.com,
               jjp@walkerandpatterson.com;mwalker@walkerandpatterson.com;wandp.ecf@gmail.com
                                                                                             TOTAL: 6
